In an action by defendant’s former wife to recover upon a separation agreement, defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County, entered June 23, 1970, as is in plaintiff’s favor upon a directed verdict and from so much of an order of the same court dated December 31,1968 as struck out defendant’s first defense and first counterclaim. Judgment and order affirmed insofar as appealed from by defendant, with $10 costs and disbursements. No opinion. Plaintiff’s cross appeal from a portion of the above-mentioned judgment is deemed discontinued, without costs, in view of the statement in her brief that she does not intend to pursue her cross appeal. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.